Citation Nr: 1630748	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in White River Junction, Vermont (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current hypertension is related to his active duty service because it first manifested during military service.  In August 2015, the Board remanded the Veteran's claim to the RO to obtain a VA opinion addressing the etiology of the Veteran's hypertension.  In October 2015, a VA examiner opined that the Veteran's hypertension existed prior to service and was not aggravated thereby.  In support of the opinion that the Veteran's hypertension clearly and unmistakably existed prior to service, the examiner cited a service treatment record in which the Veteran reported that he had hypertension since 1969 upon entering military service as well as lay statements during February 2007 and October 2015 VA examinations during which the Veteran reported that he was turned down from enlistment in U.S. Marine Corps prior to his entry into active duty service because his blood pressure was 198/99 and because he noted that he also failed an enlistment examination to the U.S. Navy six weeks later as a result of elevated blood pressure.  The examination reports also note that the Veteran reported that the physician at his June 1970 entrance examination had him lie down for an hour to get his blood pressure down to 168/88 so that he could qualify for active duty service.

The Board finds the opinion provided by the October 2015 VA examiner to be insufficient in this case.  First, the Board observes that May 1970 and August 1970 entrance examinations reflect blood pressure readings of 126/72 and 126/82, respectively (which directly contradict the Veteran's statement that the physician at his entrance examination had him lay down to obtain a blood pressure reading of 168/88).  Hypertension or elevated blood pressure was not noted on either examination.  In an August 1970 report of medical history, the Veteran denied a history of high blood pressure.  Because elevated blood pressure or hypertension was not noted at service entrance, the presumption of soundness attaches.  The examiner's conclusion that the Veteran's hypertension existed prior to service was based solely on the Veteran's lay statements reported in a service treatment record and during the February 2007 and October 2015 VA examinations.  These lay statements of hypertension prior to service are not corroborated by any objective evidence showing elevated blood pressure prior to service.  The U.S. Court of Appeals for Veterans Claims has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.)

Because the October 2015 opinion was based solely on unsubstantiated lay reports of elevated blood pressure readings prior to service, the Board does not find the opinion sufficient to constitute clear and unmistakable evidence sufficient to rebut the presumption of soundness.  Accordingly, a new VA opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a new VA opinion to determine the etiology of the Veteran's hypertension.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner.  Following a review of the evidence of record, to include the service and post-service treatment records, the examiner must provide the following opinions:

*Did the diagnosed hypertension pre-exist active military service?

*If so, upon what clinical evidence or factual predicate is the basis for the opinion that the hypertension pre-existed military service?  (The examiner is advised that lay statements uncorroborated by objective evidence are insufficient to establish clear and unmistakable evidence of pre-existing hypertension).

*If it is determined that the Veteran's hypertension pre-existed active service, was the disorder aggravated by active military service?  (Aggravation is defined for legal purposes as a permanent worsening beyond the natural progression of the disease).

*Assuming that the hypertension did not pre-exist military service, is it at least as likely as not (e.g., a 50 percent probability or greater) that the hypertension first manifested during service or is otherwise directly related to service?

A complete rationale for all opinions must be provided.

2.  After the requested medical opinion has been obtained, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

3.  The RO must then re-adjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




